                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 3/30/20
------------------------------------------------------------------X
GARY TATINTSIAN, on his own behalf and for the                    :
benefit of Shoplink, Inc.                                         :
                                                                  :
                                                    Plaintiff, :         1:16-cv-7203-GHW
                                                                  :
                              -against-                           :      1:16-cv-8029-GHW
                                                                  :
MIKHAIL VOROTYNTSEV, and ELENA                                    :         ORDER
VOROTYNTSEV,                                                      :
                                                                  :
                                                 Defendants. :
                                                                  :
           and,                                                   :
                                                                  :
  SHOPLINK, Inc.                                                  :
                                                                  :
                                      Nominal Defendant. :
                                                                  :
------------------------------------------------------------------X

------------------------------------------------------------------X
DIMITRY KHMALADZE, and ITADAPTER                                  :
CORPORATION, INC.,                                                :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
MIKHAIL VOROTYNTSEV, AUM CODE LLC, :
IT ADAPTER, LLC, and, SHOPLINK, INC.                              :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, District Judge:

         On March 25, 2020, the Court held a teleconference regarding the potential vacatur of the

defaults entered against Aum Code LLC, IT Adapter LLC, and ShopLink, Inc. (the “Corporate

Defendants”) in the Khmaladze action, Case No. 1:16-cv-8029, and against ShopLink, Inc. in the

Tatintsian action, Case No. 1:16-cv-7203. For the reasons stated on the record during the
teleconference, the Court has found that vacatur of the defaults is warranted, subject to the

following condition: In each action, the vacatur of default is conditioned upon the reimbursement

by the Corporate Defendants of the reasonable attorneys’ fees and costs accrued in connection with

the default judgment and vacatur proceedings by the plaintiffs in each of the two actions listed in the

caption of this order. Counsel for those parties are directed to file their respective applications for

the reimbursement of reasonable attorneys’ fees and costs by no later than April 8, 2020. The

Corporate Defendants’ response to those applications is due no later than April 15, 2020.

        Counsel for the Corporate Defendants is directed to serve a copy of this order on each of

Mr. and Mrs. Vorotyntsev, and to file proof of service.

        SO ORDERED.


 Dated: March 30, 2020                               _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    2
